[xelb20181231ex109001.jpg]
EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “Agreement dated February
27, 2019 by and between XCel Brands, Inc., a Delaware corporation (the
“Company”) and Robert W. D’Loren (the “Executive”) each a “Party” and
collectively the “Parties.” This Agreement replaces and supersedes that certain
employment agreement dated as of October 1, 2014, as amended as of April 1,
2017, by and between the Company and the Executive (the “Prior Agreement”).
Unless otherwise indicated, capitalized terms used herein are defined in Section
2.1 of this Agreement. WHEREAS, the Company has determined that it is in the
best interests of the Company and its shareholders to enter into an employment
agreement with the Executive and the Executive is willing to serve as an
employee of the Company. NOW, THEREFORE, in consideration of the mutual
covenants and agreements set forth herein, it is agreed by and between the
Executive and the Company as follows: ARTICLE I. EMPLOYMENT TERMS 1.1.
Employment. The Company will employ the Executive, and the Executive accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 1.4(a) hereof (the “Employment Period”). 1.2. Position and Duties.
(a) Generally. The Executive shall serve as the Chief Executive Officer of the
Company and, in such capacity shall be responsible for the general management of
the business, affairs and operations of the Company, shall perform such duties
as are customarily performed by a Chief Executive Officer of a company of a
similar size and shall have such power and authority as shall reasonably be
required to enable him to perform his duties hereunder; provided, however, that
in exercising such power and authority and performing such duties, he shall at
all times be subject to the authority, control and direction of the Board of
Directors of the Company (the “Board”). The Company agrees that it will use its
reasonable best efforts to cause the Executive to be nominated to and continue
to be named Chairman of the Board of Directors during the Term, it being
acknowledged and agreed that the Nominating Committee (or any successor
committee of the Board, or, in the absence of any such committee, the Board)
shall retain the ability to apply reasonable and uniform standards consistent
with past practices and corporate governance principles to consider the
Executive for nomination to the Board and appointment as Chairman of the Board
during the Term. Without limitation on any of the foregoing, the Executive shall
have senior management authority and responsibility with respect to the
management and operations of the Company and its business, including
implementation of the business strategy of the Company consistent with strategy
and policies approved by the Board. 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109002.jpg]
(b) Duties and Responsibilities. The Executive shall report to the Board and
shall devote a substantial portion of his time to the business and affairs of
the Company and its Subsidiaries. The Executive shall perform his duties and
responsibilities in a diligent, trustworthy, businesslike and efficient manner
and shall use his best efforts during the Employment Period to protect,
encourage and promote the best interests of the Company and its stockholders.
The Executive shall not engage in any other business activities that could
reasonably be expected to conflict with the Executive’s duties, responsibilities
and obligations hereunder. During the Employment Period, the Executive shall
promptly bring to the Company or its Subsidiaries, as applicable, all investment
or business opportunities relating to the Business of which the Executive
becomes aware. (c) Principal Office. The principal place of performance by the
Executive of his duties hereunder shall be the Company’s principal executive
offices in the New York Metropolitan area, although the Executive may be
required to travel outside of the area where the Company’s principal executive
offices are located in connection with the business of the Company. 1.3.
Compensation. (a) Base Salary. The Executive’s annual base salary during the
Employment Period shall be $888,500.00 per year (the “Base Salary”). The Base
Salary will be payable to the Executive by the Company in regular installments
in accordance with the Company’s general payroll practices. The Executive shall
receive such increases (but not decreases) in his Base Salary as the Board, or
the compensation committee of the Board (the “Compensation Committee”), may
approve in its sole discretion from time to time. Following the three-year
anniversary of the Effective Date, the Base Salary shall be reviewed at least
annually. (b) Cash Bonuses. Executive shall be eligible for annual cash bonuses
(“Cash Bonus”) for each completed fiscal year (subject to Section 1.4 hereof) of
the Company during the Term in accordance with this Section 1.3(b). The Cash
Bonus for any fiscal year shall be an amount equal to the IP Income Bonus plus
the EBITDA Bonus. The “IP Income Bonus” for any fiscal year shall be an amount
equal to two and one-half percent (2.5%) of all revenue generated from sales of
the Company’s products and by the trademarks and other intellectual property
owned, operated or managed by the Company (“IP Income”) in excess of $8,000,000
earned in accordance with GAAP by the Company in such fiscal year provided,
however, that any IP Income generated through Net Sales, shall be multiplied by
(i) 7%, in the case of Net Sales from wholesale sales and private label sales
and (ii) 3%, in the case of Net Sales from e-commerce sales though the Company’s
web sites. The “EBITDA Bonus” for any fiscal year shall be an amount equal to
five percent (5%) of the Company’s Adjusted EBITDA for such fiscal year. The
Cash Bonus shall be paid to the Executive on the date that is the earlier of (i)
the 90th day following the end of the fiscal year to which the Cash Bonus
relates and (ii) the first business day following the date the Company’s annual
report on Form 10-K for the fiscal year to which the Cash Bonus relates is filed
with the Securities and Exchange Commission. The Executive shall have the right
to elect to receive all or a portion of the Cash Bonus payable for any fiscal
year to be paid through the issuance of shares of the Company’s common stock
(under the Company’s 2 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109003.jpg]
Third Amended and Restated Incentive Plan or any other stockholder approved
equity incentive plan of the Company) based on the average closing sale prices
of the Company’s common stock for the five trading days ending on the day
immediately preceding the trading day on which the Cash Bonus is paid; provided
that the Company has a sufficient number of shares available for issuance and
not otherwise reserved under stockholder approved equity incentive plans.
Notwithstanding the foregoing, all payments of Cash Bonuses shall be made on a
date that allows such payments to comply with the requirements of Section 409A
of the Code. Executive shall be eligible to receive a pro rata portion of the
Cash Bonus if Executive’s employment is less than a full year or ceases prior to
the end of the calendar year for which a Cash Bonus has not yet been paid. (c)
Options. Upon execution of this Agreement, the Company shall grant to the
Executive under the Company’s Third Amended and Restated Equity Incentive Plan
non- qualified stock options (the “Options”) to purchase up to Two Million Five
Hundred Seventy Eight Thousand Nine Hundred Forty Seven (2,578,947) shares of
the Company’s common stock at an exercise price equal to the last sale price of
the common stock on the date of this Agreement. The Options shall be exercisable
until the ten (10) year anniversary of the date of this Agreement and shall vest
subject to the Executive remaining employed with the Company and based upon the
Company’s common stock achieving the following Target Prices as follows: Target
Prices Number of Option Shares Vesting $3.00 736,842 $5.00 626,316 $7.00 515,789
$9.00 405,263 $11.00 294,737 (d) Withholding. All payments made under this
Agreement (including Base Salary, Cash Bonuses, and other amounts) shall be
subject to withholding for income taxes, payroll taxes and other legally
required deductions. (e) Automobile Allowance. The Company will furnish the
Executive with an automobile appropriate for his level of position and shall pay
to, or on behalf of, the Executive (in addition to monthly lease or other
payments) all of the related expenses for gasoline, insurance, maintenance,
repairs or any other costs associated with the Executive’s automobile. (f)
Expenses. The Company will reimburse the Executive for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement that
are consistent with the Company’s policies in effect at that time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and 3 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109004.jpg]
documentation of such expenses. All expense reimbursement payments for
documented expenses shall be made in accordance with the Company expense
reimbursement policy; provided, however, that payments pursuant to this Section
1.3(f) shall be made within thirty (30) days after the date that the Executive
notifies the Company of such expense; provided, further, that the Executive
shall notify the Company of such expenses no later than six (6) months after the
end of the calendar year in which such expenses were incurred. (g) Vacation;
Holiday Pay and Sick Leave. The Executive shall be entitled to five (5) weeks’
paid vacation in each calendar year, which if not taken during any year may be
carried forward to any subsequent year. Executive shall receive holiday pay and
paid sick leave as provided to other executive employees of the Company. Upon
cessation of Executive’s employment for any reason, Executive shall receive pay
for all accrued and unused vacation, calculated at his base salary rate in
effect at the time of the cessation of his employment, provided that the amount
of vacation that Executive shall be entitled to accrue during the Term shall be
in accordance with Company policy. (h) Additional Benefits. During the
Employment Period, the Executive shall be entitled to participate (for himself
and, as applicable, his dependents) in the group medical, life, 401(k) and other
insurance programs, employee benefit plans and perquisites which may be adopted
by the Board or the Compensation Committee, from time to time, for participation
by the Company’s senior management or executives, as well as dental, life and
disability insurance coverage, with payment of, or reimbursement for, such
insurance premiums by the Company, subject to, in all cases, the terms and
conditions established by the Board with respect to such plans (collectively,
the “Benefits”); provided, however, that the Board, in its reasonable
discretion, may revise the terms of any Benefits so long as such revision does
not have a disproportionately negative impact on the Executive vis-à-vis other
Company employees, to the extent applicable. (i) Life and Disability Insurance.
The Company shall, in accordance with the Company’s policies, reimburse or pay
on behalf of the Executive for up to $15,000 and $10,000 per year for Life and
Disability Insurance premiums, respectively, with such reimbursements made in
the calendar year in which the expense is incurred. (j) Indemnification. The
Executive shall be entitled to indemnification by the Company in the same
circumstances and to the same extent as the other executive officers and
directors of the Company, which indemnification shall in no event be less
favorable to the Executive than the fullest scope of indemnification permitted
by applicable Delaware law (or any such greater scope of indemnification
provided by agreement or by the terms of the Company’s Certificate of
Incorporation or By-Laws to any executive officer or director of the Company).
The Executive shall also be named as an additional insured under the directors’
and officers’ liability insurance policy maintained by the Company and shall be
entitled to the same level of coverage provided thereby to the other executive
officers and directors of the Company. (k) Stock Options. In the event that the
Company elects from time to time during the Employment Period to award to its
senior management or executives, generally, options to purchase shares of the
Company’s stock pursuant to any stock option plan or similar program, the
Executive shall be entitled to participate in any such stock option plan or
similar program on a basis consistent with the participation of other senior
management or executives of the Company. 4 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109005.jpg]
1.4. Term and Termination. (a) Duration. The Employment Period shall commence on
the Effective Date and shall terminate three (3) years from the Effective Date
(the “Term”), unless earlier terminated by the Company or the Executive as set
forth in this Section 1.4. The Term shall renew automatically for one-year
periods, unless either party gives the other party written notice of its
intention not to renew the Agreement no later than 90 days prior to the
expiration of the then current Term. The Employment Period shall be terminated
prior to the then-applicable expiration of the Term upon the first to occur of
(i) termination of the Executive’s employment by the Company for Cause, (ii)
termination of the Executive’s employment by the Company without Cause, (iii)
the Executive’s resignation with Good Reason, (iv) the Executive’s resignation
other than for Good Reason or (v) the Executive’s death or Disability. The
Executive shall not terminate the Employment Period, with or without Good
Reason, unless he gives the Company written notice that he intends to terminate
the Employment Period at least 90 days prior to the Executive’s proposed
Termination Date. As a condition to Executive receiving any payments or benefits
under Section 1.4(b) or Section 1.4(c), the Executive shall execute and deliver
to the Company the General Release in the form attached hereto as Exhibit A. (b)
Severance Upon Termination Without Cause, Upon Resignation by the Executive For
Good Reason or Failure to Renew Term. If the Employment Period is terminated by
the Company without Cause or if the Executive resigns for Good Reason, or if the
Company fails to renew the Term (in which case termination of the Executive’s
employment shall be effective at the expiration of the then-current Term), then
the Executive will be entitled to receive (1) any unpaid Base Salary through and
including the Termination Date and any other amounts, including any unpaid Cash
Bonuses or other entitlements then due and owing to the Executive as of the
Termination Date; (2) an amount equal to the Executive’s Base Salary (at the
rate in effect on the date the Executive’s employment is terminated) for the
greater of the remainder of the Term or a two-year period following the
Executive’s termination of employment as described in this Section 1.4(b) plus
two times the average annual Cash Bonuses paid in the immediate preceding 12
months, payable in a lump sum on the date immediately following the Executive’s
“separation from service” (within the meaning of Section 409A of the Code)
occurring in connection with such termination and (3) continue to participate in
the Company’s group medical plan on the same basis as he previously participated
or receive payment of, or reimbursement for, COBRA premiums (or, if COBRA
coverage is not available, reimbursement of premiums paid for other medical
insurance in an amount not to exceed the COBRA premium) for a 36-month period
following the Executive’s termination of employment; provided that if the
Executive is provided with health insurance coverage by a successor employer,
any such coverage and reimbursement by the Company shall cease. Each of clauses
(1), (2) and (3) in the preceding sentence is referred to as a “Severance
Payment”. The Executive also shall be entitled to receive payment for all
reimbursable expenses or other entitlements then due and owing to the Executive
as of the Termination Date including payments in full for any amounts due and
owing under Section 1.3(e). If the Executive breaches his obligations under
Section 1.6, 1.7, 1.8 or 1.9 of this Agreement, the Company’s obligation to make
any Severance Payments and provide any Benefits shall cease as of the date of
such breach; provided, that if the Executive cures such breach within 10 days of
receiving written notice from the Company of such breach (which notice the
Company shall provide promptly to the Executive after learning of such breach),
the Company shall promptly pay all Severance Payments not made 5
135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109006.jpg]
during such period of dispute and resume making Severance Payments and providing
Benefits promptly following such cure. (c) Severance upon a Change of Control.
Anything contained herein to the contrary notwithstanding, in the event the
Executive’s employment hereunder is terminated within twelve (12) months
following a Change of Control by the Company without Cause or by the Executive
with Good Reason, the Executive shall be entitled to receive the Severance
Payment as described in sub-section (b)(2) above multiplied by two (2) minus
$100; provided, however, that if such lump sum Severance Payment, either alone
or together with other payments or benefits, either cash or non-cash, that the
Executive has the right to receive from the Company, including, but not limited
to, accelerated vesting or payment of any deferred compensation, options, stock
appreciation rights or any benefits payable to the Executive under any plan for
the benefit of employees, would constitute an “excess parachute payment” (as
defined in Section 280G of the Code), then such lump sum severance payment or
other benefit shall be reduced to the largest amount that will not result in
receipt by the Executive of an “excess parachute payment.” The determination of
the amount of the payment described in this subsection shall be made by the
Company’s independent auditors at the sole expense of the Company. For purposes
of clarification the value of any options described above will be determined by
the Company’s independent auditors using a Black-Scholes valuation methodology.
Upon a Change of Control, notwithstanding the vesting and exercisability
schedule in any stock option or other grant agreement between the Company and
the Executive, all unvested stock options, shares of restricted stock and other
equity awards granted by the Company to the Executive pursuant to any such
agreement shall immediately vest, and all such stock options shall become
exercisable and shall remain exercisable for the lesser of 180 days after the
date of the Change of Control or the remaining term of the applicable option.
(d) Death and Disability. In the event of the death or Disability of the
Executive, the Company shall pay the Executive his Base Salary through the
Termination Date, at the rate then in effect, and all expenses or accrued
Benefits arising prior to such termination which are payable to the Executive
pursuant to this Agreement through the Termination Date. Any other rights and
benefits the Executive may have under employee benefit plans and programs of the
Company generally in the event of the Executive’s Disability shall be determined
in accordance with the terms of such plans and programs. In the event of
Executive’s death, any rights and benefits that the Executive’s estate or any
other person may have under employee benefit plans and programs of the Company
generally in the event of the Executive’s death shall be determined in
accordance with the terms of such plans and programs. (e) Salary and Other
Payments Through Termination. If the Executive’s employment with the Company is
terminated during the Term (i) by the Company for Cause or (ii) by the Executive
other than for Good Reason, the Executive will be entitled to receive his Base
Salary at the rate then in effect through the Termination Date, but will not be
entitled to receive any Severance Payments or Benefits after the Termination
Date. The Executive shall be entitled to receive payment for all reimbursable
expenses or other entitlements then due and owing to the Executive as of the
Termination Date. (f) Other Rights. Except as set forth in this Section 1.4 and
Section 1.3, all of the Executive’s rights to receive Base Salary at the rate
then in effect, Benefits and the Cash 6 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109007.jpg]
Bonuses hereunder (if any) which accrue or become payable after the termination
of the Employment Period shall cease upon such termination. (g) Continuing
Benefits. Notwithstanding Section 1.4(f), termination pursuant to this Section
1.4 shall not modify or affect in any way whatsoever any vested right of the
Executive to benefits payable under any retirement or pension plan or under any
other employee benefit plan of the Company, and all such benefits shall
continue, in accordance with, and subject to, the terms and conditions of such
plans, to be payable in full to, or on account of, the Executive after such
termination. (h) No Duty of Mitigation. The Executive shall not be required to
mitigate the amount of any payment provided for in this Article I by seeking
other employment or otherwise. 1.5. Intentionally Omitted. 1.6. Confidential
Information. (a) The Executive shall not disclose or, directly or indirectly,
use at any time, during the Employment Period or thereafter, any Confidential
Information (as defined below) of which the Executive is or becomes aware,
whether or not such information is developed by him, alone or with others,
except to the extent that (i) such disclosure or use is required by the
Executive’s performance of the duties assigned to the Executive by the Board,
(ii) the Executive is required by subpoena or similar process to disclose or
discuss any Confidential Information, provided, that in such case, the Executive
shall promptly inform the Company in writing of such event, shall cooperate with
the Company in attempting to obtain a protective order or to otherwise limit or
restrict such disclosure to the greatest extent possible, and shall disclose
only that portion of the Confidential Information as is strictly required, or
(iii) such Confidential Information is or becomes generally known to and
available for use by the public, other than as a result of any action or
inaction directly or indirectly by the Executive. At the Company’s expense, the
Executive shall take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft. The
Executive acknowledges that the Confidential Information obtained by him during
the course of his employment with the Company is the sole and exclusive property
of the Company and its Subsidiaries, as applicable. (b) The Executive
understands that the Company and its Subsidiaries will receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on the part of the Company and its Subsidiaries to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and in the period specified in such
confidentiality agreements, and without in any way limiting the provisions of
Section 1.6(a) above, the Executive will hold Third Party Information in
confidence, consistent with the obligations applicable to Confidential
Information of the Company generally, and will not disclose to anyone (other
than personnel and agents of the Company or its Subsidiaries who need to know
such information in connection with their work for the Company or its
Subsidiaries) or use, except in connection with his work for the Company or its
Subsidiaries, Third Party Information unless expressly authorized by the Board
in writing. 7 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109008.jpg]
(c) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is related in any
way to the actual or anticipated business of the Company, its Subsidiaries, its
Affiliates or any of their respective predecessors in interest, including but
not limited to (i) business development, growth and other strategic business
plans, (ii) properties available for acquisition, financing development or sale,
(iii) accounting and business methods, (iv) services or products and the
marketing of such services and products, (v) fees, costs and pricing structures,
(vi) designs, (vii) analysis, (viii) drawings, photographs and reports, (ix)
computer software, including operating systems, applications and program
listings, (x) flow charts, manuals and documentation, (xi) data bases, (xii)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xiii) copyrightable
works, (xiv) all technology and trade secrets, (xv) confidential terms of
material agreements and customer relationships, and (xvi) all similar and
related information in whatever form or medium. Confidential Information also
expressly excludes Executive’s general know-how and business contacts to the
extent that the use of such information does not violate or breach the terms of
Section 1.9. 1.7. Inventions and Patents. Executive acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, products, methods, processes, techniques, programs, designs,
analyses, drawings, reports, patents, copyrightable works and mask works
(whether or not including any Confidential Information) and all issuances,
registrations or applications related thereto, all other proprietary information
or intellectual property and all similar or related information (whether or not
patentable) conceived, developed, contributed to, made, or reduced to practice
by Executive (either alone or with others) while employed by Company or any of
its Subsidiaries or Affiliates or any of their respective predecessors in
interest (including prior to the date of this Agreement) or using the materials,
facilities or resources of the Company or any of its Subsidiaries or Affiliates
or any of their respective predecessors in interest (collectively, “Company
Works”) is the sole and exclusive property of the Company and its Subsidiaries.
Executive hereby assigns all right, title and interest in and to all Company
Works to the Company and its Subsidiaries and waives any moral rights he may
have therein, without further obligation or consideration. Any copyrightable
work prepared in whole or in part by the Executive will be deemed “a work made
for hire” under Section 201(b) of the 1976 Copyright Act, and the Company and
its Subsidiaries shall own all of the rights comprised in the copyright therein.
The Executive shall promptly and fully disclose in writing all Company Works to
the Company and shall cooperate with the Company and its Subsidiaries to
protect, maintain and enforce the Company’s and its Subsidiaries’ interests in
and rights to such Company Works (including, without limitation, providing
reasonable assistance in securing patent protection and copyright registrations
and executing all affidavits, assignments, powers-of-attorney and other
documents as reasonably requested by the Company, whether such requests occur
prior to or after termination of the Executive’s employment with the Company).
1.8. Delivery of Materials Upon Termination of Employment. As requested by the
Company from time to time and in any event upon the termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company, or at the Company’s election destroy, all copies and embodiments,
in whatever form or medium, of all Confidential Information, Company Works and
other property and assets of the Company and its Subsidiaries in the Executive’s
possession or within his control (including, but not limited to, office keys,
access cards, written records, notes, photographs, manuals, notebooks,
documentation, program listings, 8 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109009.jpg]
flow charts, magnetic media, disks, diskettes, tapes computers and handheld
devices (including all software, files and documents thereon) and any other
materials containing any Confidential Information or Company Works) irrespective
of the location or form of such material and, if requested by the Company, shall
provide the Company with written confirmation that all such materials have been
delivered to the Company or destroyed, as applicable. 1.9. Non-Compete and
Non-Solicitation Covenants. (a) The Executive acknowledges and agrees that the
Executive’s services to the Company and its Subsidiaries are unique in nature
and that the Company and its Subsidiaries would be irreparably damaged if the
Executive were to provide similar services to any Person competing with the
Company and its Subsidiaries or engaged in the Business. The Executive further
acknowledges that, in the course of his employment with the Company, he will
become familiar with the Company’s and its’ Subsidiaries’ trade secrets and with
other Confidential Information. During the Noncompete Period, he shall not,
directly or indirectly, whether for himself or for any other Person, permit his
name to be used by or participate in any business or enterprise (including,
without limitation, any division, group or franchise of a larger organization)
that engages or proposes to engage in the Business in the Restricted
Territories, other than the Company and its Subsidiaries or except as otherwise
directed or authorized by the Board. For purposes of this Agreement, the term
“participate in” shall include, without limitation, having any direct or
indirect interest in any Person, whether as a sole proprietor, owner,
stockholder, partner, member, joint venturer, creditor or otherwise, or
rendering any direct or indirect service or assistance to any Person (whether as
a director, officer, supervisor, employee, agent, consultant or otherwise).
Nothing herein will prohibit the Executive from mere passive ownership of not
more than five percent (5%) of the outstanding stock of any class of a publicly
held corporation whose stock is traded on a national securities exchange or in
the over-the-counter market. As used herein, the phrase “mere passive ownership”
shall include voting or otherwise granting any consents or approvals required to
be obtained from such Person as an owner of stock or other ownership interests
in any entity pursuant to the charter or other organizational documents of such
entity, but shall not include, without limitation, any involvement in the
day-to-day operations of such entity. (b) During the Nonsolicitation Period, the
Executive will not directly, or indirectly through another Person, solicit,
induce or attempt to induce any customer, supplier, licensee, or other business
relation of the Company or any of its Subsidiaries, or solicit, induce or
attempt to induce any person who is, or was during the then-most recent 12-month
period, a corporate officer, general manager or other employee of the Company or
any of its Subsidiaries to terminate such employee’s employment with the Company
or any of its Subsidiaries, or hire any such person unless such person’s
employment was terminated by the Company or any of its Subsidiaries, or in any
way interfere with the relationship between any such customer, supplier,
licensee, employee or business relation and the Company or any of its
Subsidiaries. The Executive acknowledges and agrees that the Company and its
Subsidiaries would be irreparably damaged if the Executive were to breach any of
the provisions contained in this Section 1.9(b). (c) Executive acknowledges that
this Agreement, and specifically, this Section 1.9, does not preclude Executive
from earning a livelihood, nor does it unreasonably impose limitations on
Executive’s ability to earn a living. In addition, Executive agrees and
acknowledges 9 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109010.jpg]
that the potential harm to the Company of its non-enforcement outweighs any harm
to Executive of its enforcement by injunction or otherwise. 1.10. Enforcement.
If, at the time of enforcement of Section 1.6, 1.7, 1.8, 1.9 or 1.10, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the Parties agree that, to the extent permitted by applicable
law, the maximum period, scope or geographical area reasonable under such
circumstances will be substituted for the Noncompete Period, scope or area.
Because the Executive’s services are unique and because the Executive has access
to Confidential Information and Company Works, the Parties agree that money
damages would be an inadequate remedy for any breach of Section 1.6, 1.7, 1.8,
1.9 or 1.10. Therefore, in the event of a breach or threatened breach of Section
1.6, 1.7, 1.8, 1.9 or 1.10, the Company or any of its Subsidiaries or any of
their respective successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security). The Parties hereby acknowledge and agree that (a) performance
of the services of the Executive hereunder may occur in jurisdictions other than
the jurisdiction whose law the Parties have agreed shall govern the
construction, validity and interpretation of this Agreement, (b) the law of the
State of New York shall govern construction, validity and interpretation of this
Agreement to the fullest extent possible, and (c) Section 1.6, 1.7, 1.8, 1.9 or
1.10 shall restrict the Executive only to the extent permitted by applicable
law. 1.11. Survival. Sections 1.6, 1.7, 1.8, 1.9 and 1.10 will survive and
continue in full force in accordance with their terms notwithstanding any
termination of the Employment Period. ARTICLE II. DEFINED TERMS 2.1.
Definitions. For purposes of this Agreement, the following terms will have the
following meanings: “Adjusted EBITDA” shall mean for any period, for the Company
and its subsidiaries on a consolidated basis (without duplication), an amount
equal to (a) consolidated net income (as determined in accordance with generally
accepted accounting principles of the United States of America as in effect from
time to time) (“Consolidated Net Income”) for such period, minus, (b) to the
extent included in calculating Consolidated Net Income, the sum of, without
duplication, (i) income tax credits for such period, and (ii) gain from
extraordinary or non-recurring items for such period (including, without
limitation, non-cash items related to purchase accounting), plus (c) the
following to the extent deducted in calculating such Consolidated Net Income,
(i) interest expense and other finance costs (whether cash or non-cash) for such
period (ii) the provision for federal, state, local and foreign income taxes for
such period, (iii) the amount of depreciation and amortization expense for such
period, (iv) the transaction fees, costs and expenses incurred in connection
with any subsequent asset, brand, stock acquisition or joint venture or similar
transaction in such period, (v) all other extraordinary or non-recurring
non-cash charges 10 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109011.jpg]
(including, without limitation, non-cash items related to purchase accounting
and non-cash items related to earn-outs) and (vi) non-cash stock or equity
compensation in such period, other than non-cash compensation paid to the
Executive pursuant to Section 1.3(b) hereof. “Business” means the business of
acquiring and licensing consumer brands worldwide. “Cause” means with respect to
the Executive, the occurrence of one or more of the following: (i) conviction of
a felony involving moral turpitude, misappropriation of Company property,
embezzlement of Company funds or violation of the securities laws relating to or
affecting the Company, (ii) persistent and repeated refusal to comply with no
less than three written directives of the Board with respect to an item that the
Board deems material to the business and/or operations of the Company, (iii)
reporting to work under the influence of alcohol or illegal drugs, or the use of
illegal drugs (whether or not at the workplace), or (iv) any willful breach of
Section 1.6, 1.7, 1.8 or 1.9 of this Agreement. Notwithstanding the foregoing,
termination by the Company for Cause (other than pursuant to clause (i) above)
shall not be effective until and unless (i) Executive fails to cure such alleged
act or circumstance within 30 days of receipt of notice thereof, to the
satisfaction of the Board in the exercise of its reasonable judgment (or, if
within such 30- day period the Executive commences and proceeds to take all
reasonable actions to effect such cure, within such reasonable additional time
period (no longer than sixty (60) days) as may be necessary), and (ii) notice of
intention to terminate for Cause has been given by the Company within thirty
(30) days after the Board learns of the act, failure or event constituting
Cause, and (iii) the Board has voted (at a meeting of the Board duly called and
held as to which termination of Executive is an agenda item) by a vote of at
least two-thirds of the members of the Board (other than Executive if Executive
is a Board member) to terminate Executive for Cause after Executive has been
given notice of the particular acts or circumstances which are the basis for the
termination for Cause and has been afforded an opportunity to appear with
counsel and present his positions at such meeting and to present his case
thereat, and (iv) the Board has given notice of termination to Executive within
five days after such meeting voting in favor of termination. “Change of Control”
means the occurrence of any of the following (i) a merger or consolidation to
which the Company is a party (other than one in which the stockholders of the
Company prior to the event own a majority of the voting power of the surviving
or resulting corporation) (ii) a sale, lease, transfer, exclusive license or
other disposition of all or substantially all of the assets of the Company,
(iii) a sale or transfer by the Company’s stockholders of voting control, in a
single transaction or a series of transactions, or (iv) when, during any period
of twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board (the “Incumbent Directors”) cease for any reason
other than death to constitute at least a majority thereof; provided, however,
that a director who was not a director at the beginning of such twelve
(12)-month period shall be deemed to have satisfied such twelve (12) month
requirement (and be an Incumbent Director) if such director was elected by, or
on the recommendation of or with the approval of, at least a majority of the
directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such twelve (12)-month period) or
through the operation of this proviso. “Code” means the Internal Revenue Code of
1986 and the Treasury regulations 11 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109012.jpg]
thereunder, each as amended from time to time. “Disability” shall have the
meaning set forth in a policy or policies of long-term disability insurance, if
any, the Company obtains for the benefit of itself and/or its employees. If
there is no definition of “disability” applicable under any such policy or
policies, if any, then the Executive shall be considered disabled due to mental
or physical impairment or disability, despite reasonable accommodations by the
Company and its Subsidiaries, to perform his customary or other comparable
duties with the Company or its Subsidiaries immediately prior to such disability
for a period of at least 120 consecutive days or for at least 180
non-consecutive days in any 12- month period. “Effective Date” means January 1,
2019. “Fiscal Year” means the fiscal year of the Company and its Subsidiaries.
“GAAP” – Means in accordance with generally accepted account principles and
consistent with the Company’s revenue recognition policy. “Good Reason” means
the occurrence, without the Executive’s written consent, of one or more of the
following events: (i) the Company reduces the amount of Executive’s Base Salary
or target or Maximum Cash Bonus, (ii) the Company requires that the Executive
relocate his principal place of employment to a site that is more than 50 miles
from the Company’s offices in the New York area or if the Company changes the
location of its headquarters without the consent of Executive to a location that
is more than 50 miles from such location, (iii) the Company materially reduces
the Executive’s responsibilities or removes the Executive from the position of
Chief Executive Officer other than pursuant to a termination of his employment
for Cause, or upon the Executive’s death or Disability or (iv) the Company
otherwise materially breaches the terms of this Agreement; provided that no such
event shall constitute Good Reason hereunder unless (a) the Executive shall have
given written notice to the Company of the Executive’s intent to resign for Good
Reason within 30 days after the Executive becomes aware of the occurrence of any
such event, which notice shall describe in reasonable detail the event or events
constitute the basis for the Executive’s intention to resign for Good Reason and
(b) such event or occurrence, if a breach susceptible to cure, shall not have
been cured or otherwise shall not have been resolved to the Executive’s
reasonable satisfaction, in each case within 30 days of the Company’s receipt of
such notice. In such case the Executive’s resignation shall become effective on
the 61st day after the Company’s receipt of the aforementioned notice. “Net
Sales” means wholesale and retail sales of products directly by the Company
(including under its brands and private label) to its customers, including
through direct-response television (i.e., QVC, Inc. and The Home Shopping
Network), less any returns, trade discounts, charge-backs. “Noncompete Period”
means the Employment Period and six months thereafter. “Nonsolicitation Period”
means the Employment Period and one year thereafter. 12
135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109013.jpg]
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or the United States of America any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government. “Restricted Territories” means (i) the United States and its
territories and possessions and (ii) any foreign country in which the Company
engages in business as of the Termination Date. “Subsidiary” means, with respect
to any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company, partnership, association, or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association, or other business entity gains or losses or
shall be or control any managing director or general partner or manager or
managing member of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a Subsidiary of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term Subsidiary refers to a
Subsidiary of the Company. “Target Price” shall mean the average closing sale
price of the Company’s common stock for any ten (10) consecutive trading days.
“Termination Date” means the effective date of the Executive’s termination of
employment with the Company. 2.2. Other Definitional Provisions. (a) Section
references contained in this Agreement are references to sections in this
Agreement, unless otherwise specified. Each defined term used in this Agreement
has a comparable meaning when used in its plural or singular form. Each
gender-specific term used in this Agreement has a comparable meaning whether
used in a masculine, feminine or gender- neutral form. (b) Whenever the term
“including” (whether or not that term is followed by the phrase “but not limited
to” or “without limitation” or words of similar effect) is used in this
Agreement in connection with a listing of items within a particular
classification, that listing will be interpreted to be illustrative only and
will not be interpreted as a limitation on, or an exclusive listing of, the
items within that classification. 13 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109014.jpg]
ARTICLE III. MISCELLANEOUS TERMS 3.1. Defense of Claims. The Executive agrees
that, during the Employment Period, and for a period of six months after
termination of the Executive’s employment, upon request by the Company, the
Executive shall reasonably cooperate with the Company in connection with any
matters the Executive worked on during his employment with the Company and any
related transitional matters. In addition, during the Employment Period and
thereafter, the Executive agrees to reasonably cooperate with the Company in the
defense of any claims or actions that may be made by or against the Company that
affect the Executive’s prior areas of responsibility or involve matters about
which the Executive has knowledge, except if the Executive’s reasonable
interests are adverse to the Company in such claim or action and provided that
after the Employment Period such level of cooperation shall be reasonable and
shall take due account of the Executive’s work and personal commitments. The
Company agrees to promptly reimburse the Executive for all of the Executive’s
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with the Executive’s obligations under this Section 3.1.
3.2. Nondisparagement. The Executive agrees to refrain from (i) making, directly
or indirectly, any derogatory comments concerning the Company or its
Subsidiaries or any current or former officers, directors, employees or
shareholders thereof or (ii) taking any other action with respect to the Company
or its Subsidiaries which is reasonably expected to result, or does result in,
damage to the business or reputation of the Company, its Subsidiaries or any of
its current or former officers, directors, employees or shareholders. The
Company agrees to refrain from (i) making, directly or indirectly, any
derogatory comments concerning the Executive or (ii) taking any other action
with respect to the Executive which is reasonably expected to result, or does
result in, damage to the reputation of the Executive. Notwithstanding anything
to the contrary contained herein, nothing in this Agreement shall prohibit or
restrict either party from, truthfully and in good faith: (i) making any
disclosure of information required by law; (ii) providing information to, or
testifying or otherwise assisting in any investigation or proceeding brought by,
any federal regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s or the Executive’s designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization. 3.3. Source of Payments. All payments provided under this
Agreement, other than payments made pursuant to a plan which provides otherwise
and except as otherwise provided herein, shall be paid in cash from the general
funds of the Company, and no special or separate fund shall be established, and
no other segregation of assets shall be made, to assure payment. The Executive
shall have no right, title or interest whatsoever in or to any investments which
the Company or its Subsidiaries may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company. 3.4. Notices. Any notice provided
for in this Agreement must be in writing and must be either personally
delivered, mailed by first class mail (postage prepaid and return receipt 15
135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109015.jpg]
requested), sent by reputable overnight courier service (charges prepaid) or
sent by facsimile (with receipt confirmed) to the recipient at the address or
facsimile number indicated below: To the Company: XCel Brands, Inc. 1333
Broadway, 10th Floor New York, New York 10018 With a copy (which shall not
constitute notice) to: Blank Rome LLP The Chrysler Building 405 Lexington Avenue
New York, NY 10174-0208 Attn: Robert Mittman, Esquire Facsimile: (212) 885-5557
To the Executive: Robert W. D’Loren c/o XCel Brands, Inc. 1333 Broadway, 10th
Floor New York, New York 10018 With copies to: James F. O’Brien, Esq. 500 North
Broadway, Suite 105 Jericho, NY 11753 Telephone: (516) 822-9000 Telecopy: (516)
822-1050 Attention: James F. O’Brien, Esq. or such other address or to the
attention of such other Person as the recipient Party will have specified by
prior written notice to the sending Party. Any notice under this Agreement will
be deemed to have been given when so delivered or sent. 3.5. Severability.
Subject to the express provisions of Section 1.10 relating to certain specified
changes, whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or any 16 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109016.jpg]
other jurisdiction, but this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein. 3.6. Complete Agreement. This Agreement embodies
the complete agreement and understanding among the Parties with regard to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the Parties, written or oral, which
may have related to the subject matter hereof in any way. To the extent that
this Agreement provides greater benefits to the Executive or fewer obligations
of the Executive than available or set forth under the Company’s employee
handbook or other corporate policies, then this Agreement shall prevail. 3.7.
Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement. 3.8. Assignment. Without the Executive’s consent, the
Company may not assign its rights and obligations under this Agreement except
(i) to a “Successor” (as defined below) or (ii) to an entity that is formed and
controlled by the Company or any of its Subsidiaries. This Agreement is personal
to the Executive, and the Executive shall not have the right to assign the
Executive’s interest in this Agreement, any rights under this Agreement or any
duties imposed under this Agreement, nor shall the Executive have the right to
pledge, hypothecate, transfer, assign or otherwise encumber the Executive’s
right to receive any form of compensation hereunder without the prior written
consent of the Board. As used in Sections 3.8 and 3.9, “Successor” shall include
any Person that at any time, whether by purchase, merger or otherwise, directly
or indirectly acquires all or substantially all of the assets of, or ownership
interests in, the Company and its Subsidiaries. 3.9. Successors and Assigns.
This Agreement is intended to bind and inure to the benefit of and be
enforceable by the Company, the Executive, and their respective heirs,
successors and permitted assigns. 3.10. Choice of Law. This Agreement and the
performance of the parties hereunder shall be governed by the internal laws (and
not the law of conflicts) of the State of New York. Any claim or controversy
arising out of or in connection with this Agreement, or the breach thereof,
shall be adjudicated exclusively by the Supreme Court, New York County, State of
New York, or by a federal court sitting in Manhattan in New York City, State of
New York. The parties hereto agree to the personal jurisdiction of such courts
and agree to accept process by regular mail in connection with any such dispute.
3.11. Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH
OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY
TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL
BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY. 17 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109017.jpg]
3.12. Legal Fees and Court Costs. In the event that any action, suit or other
proceeding in law or in equity is brought to enforce the provisions of this
Agreement, and such action results in the award of a judgment for money damages
or in the granting of any injunction in favor of the Company, all expenses
(including reasonable attorneys’ fees) of the Company in such action, suit or
other proceeding shall be paid by the Executive. In the event that any action,
suit or other proceeding in law or in equity is brought to enforce the
provisions of this Agreement, and such action results in the award of a judgment
for money damages or in the granting of any injunction in favor of the
Executive, all expenses (including reasonable attorneys’ fees and travel
expenses) of the Executive in such action, suit or other proceeding shall be
paid by the Company. 3.13. Remedies. Each Party will be entitled to enforce its
rights under this Agreement specifically, to recover damages and costs caused by
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. Subject to Section 3.12, nothing herein shall prohibit
any arbitrator or judicial authority from awarding attorneys’ fees or costs to a
prevailing Party in any arbitration or other proceeding to the extent that such
arbitrator or authority may lawfully do so. 3.14. Amendment and Waiver. The
provisions of this Agreement may be amended or waived only with the prior
written consent of the Company and the Executive, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement will affect the
validity, binding effect or enforceability of this Agreement. 3.15. Third Party
Beneficiaries. This Agreement will not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns and other than, in the event of the Executive’s death, his estate, to
which all of Executive’s rights and remedies set forth herein shall accrue.
3.16. The Executive’s Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompete
agreement or confidentiality agreement with any other Person (or other agreement
with any other person containing a restriction on the Executive’s right to do
business or obligating him to do business with any other Person on a priority or
preferential basis), (c) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of the
Executive, enforceable in accordance with its terms and (d) upon the execution
and delivery of this Agreement by the Company, Executive shall not be in
violation of clause (i) set forth in the definition of Cause and shall not be
disabled. 3.17. Amendment to Comply with Section 409A of the Code. To the extent
that this Agreement or any part thereof is deemed to be a nonqualified deferred
compensation plan subject to Section 409A of the Code and the Treasury
Regulations (including proposed regulations) and guidance promulgated
thereunder, (a) the provisions of this Agreement shall be interpreted in a
manner to the maximum extent possible to comply in good faith with Code Section
409A and (b) the parties hereto agree to amend this Agreement for purposes of
complying with Code Section 409A promptly upon issuance of any Treasury
regulations or guidance thereunder, provided , that 18 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109018.jpg]
any such amendment shall not materially change the present value of the benefits
payable to the Executive hereunder or otherwise materially adversely affect the
Executive, the Company, or any affiliate of the Company, without the consent of
such party. With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred. [END OF PAGE]
[SIGNATURE PAGE FOLLOWS] 19 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109019.jpg]
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above. XCEL BRANDS, INC. By: ~~ tie: c ~ ........-:: zwc~
w;;: Robert W. D'Loren 19 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109020.jpg]
EXHIBIT A FORM OF RELEASE I, Robert W. D’Loren, on behalf of myself and my
heirs, successors and assigns, in consideration of and subject to the
performance by XCel Brands, Inc. a Delaware Corporation (together with its
Subsidiaries, the “Company”), of its material obligations under the Employment
Agreement (the “Employment Agreement”) dated as of the Effective Date (as
defined in the Employment Agreement) and Sections 3, 4, 7, 8, 10 and 12 below,
do hereby release and forever discharge as of the date hereof the Company and
its Subsidiaries, all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
Subsidiaries, and all direct or indirect owners of each of foregoing
(collectively, the “Released Parties”) to the extent provided below. 1. I
understand that certain of the payments or benefits paid or granted to me under
Section 1.4(b) and Section 1.4(c) of the Employment Agreement represent, in
part, consideration for signing this Mutual General Release and are not salary,
wages or benefits to which I was already entitled. I understand and agree that I
will not receive the payments and benefits specified in Section 1.4(b) or
Section 1.4(c) of the Employment Agreement (other than for any other unpaid
compensation, benefits and expenses to which I am entitled thereunder for
employment prior to termination) unless I execute this Mutual General Release
and do not revoke this Mutual General Release within the time period permitted
hereafter or breach this Mutual General Release. 2. Except as provided in
paragraph 6 below, and except for compensation and benefits and equity ownership
in the Company I am entitled to under the terms of the Employment Agreement, I
knowingly and voluntarily release and forever discharge the Released Parties
from any and all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this Mutual General Release) and whether known
or unknown, suspected, or claimed against the Released Parties which I, my
spouse, or any of my heirs, executors, administrators or assigns, may have,
which arise out of or are connected with my employment with, or my separation
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers Benefit Protection Act) (except as
provided in paragraph 6 below); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”). 21 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109021.jpg]
3. This Release is mutual, and the Company hereby expressly releases Robert W.
D’Loren, his successors, assigns, heirs, executors and administrators (“D’Loren
Parties”) from all claims and to the same extent as described in the preceding
Section 2 . 4. The Parties represent and acknowledge that they have not assigned
or transferred or purported to assign or transfer, to any person or entity, any
right, claim, demand, cause of action, or other matter mentioned or implied by
this Mutual General Release. 5. I represent, warrant and covenant to each of the
Released Parties that at no time prior to or contemporaneous with my execution
of this Mutual General Release have I (i) knowingly engaged in any wrongful
conduct against, on behalf of or as the representative or agent of the Company;
(ii) breached any provision of the Employment Agreement; or (iii) violated any
state, federal, local or other law, including any securities laws or
regulations, including the regulations of FINRA, or any exchange, inter-dealer
quotation system or the Over-the-Counter Bulletin Board or other trading venue
on which the Company’s securities are traded. Each Party represents, warrants
and covenants to each of the other Parties that at no time prior to or
contemporaneous with his or its execution of this Mutual General Release has any
Party filed or caused or knowingly permitted the filing or maintenance, in any
state, federal or foreign court, or before any local, state, federal or foreign
administrative agency or other tribunal, any charge, claim or action of any
kind, nature and character whatsoever (“Claim”), known or unknown, suspected or
unsuspected, that is pending on the date hereof against the other Parties which
is based in whole or in part on any matter referred to in Sections 2 and 3
above; and, subject to each Party’s performance under this Mutual General
Release, to the maximum extent permitted by law each Party shall be prohibited
from filing or maintaining, or causing or knowingly permitting the filing or
maintaining, of any such Claim in any such forum. 6. I agree that this Mutual
General Release does not waive or release any rights or claims that I may have
under the Age Discrimination in Employment Act of 1967 which arise after the
date I execute this Mutual General Release. I acknowledge and agree that my
separation from employment with the Company in compliance with the terms of the
Employment Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967). 7. In signing this Mutual General Release, the Parties
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. The Parties expressly consent
that this Mutual General Release shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. The Parties acknowledge and agree that this
waiver is an essential and material term of this Mutual General Release and that
without such waiver the Parties would not have agreed to the terms of the
Employment Agreement. The Parties further agree that in the event a claim is
brought in violation of this Mutual General Release, this Mutual General Release
shall serve as a complete defense to such Claims. I further agree that I am not
aware of any pending charge or complaint of the type 22
135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109022.jpg]
described in paragraph 2 as of the execution of this General Release. 8. The
Parties agree that neither this Mutual General Release, nor the furnishing of
the consideration for this Mutual General Release, shall be deemed or construed
at any time to be an admission by any Released Party or the Executive of any
improper or unlawful conduct. 9. I agree that I will forfeit all cash amounts
payable by the Company pursuant to the Employment Agreement that would not have
otherwise been paid but for my signing this Mutual General Release if I
challenge the validity of this Mutual General Release. 10. The Parties agree
that this Mutual General Release is confidential and agree not to disclose any
information regarding the terms of this Mutual General Release to any third
party, except any tax, legal or other counsel consulted regarding the meaning or
effect hereof or as required by law and except that the Company may disclose
this Mutual General Release to its affiliates and their representatives. The
Executive may also disclose information contained herein to his immediate
family. The Parties will instruct each of the foregoing not to disclose the same
to anyone. 11. Any non-disclosure provision in this Mutual General Release does
not prohibit or restrict me (or my attorney) or the Company or its attorney from
responding to any inquiry about this Mutual General Release or its underlying
facts and circumstances by any governmental entity. 12. The Parties specifically
acknowledge their continuing obligations to one another under the Employment
Agreement, including without limitation under Section 1.6, Section 1.7, Section
1.8, Section 1.9 and Section 3.1 of the Employment Agreement. 13. Whenever
possible, each provision of this Mutual General Release shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Mutual General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Mutual General Release
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein. 14.
Capitalized terms used but not defined herein shall have the meaning given such
terms in the Employment Agreement. BY SIGNING THIS MUTUAL GENERAL RELEASE, I
REPRESENT AND AGREE THAT: a. I HAVE READ IT CAREFULLY; b. I UNDERSTAND ALL OF
ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT
LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS
AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY
ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; 23
135944.00100/114933105v.7



--------------------------------------------------------------------------------



 
[xelb20181231ex109023.jpg]
AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED; c. I
VOLUNTARILY CONSENT TO EVERYTHING IN IT; d. I HAVE BEEN ADVISED TO CONSULT WITH
AN ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION; e. I HAVE HAD AT
LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE, SUBSTANTIALLY IN ITS
FINAL FORM ON _______________ __, _____, TO CONSIDER IT, AND THE CHANGES MADE
SINCE THE _______________ __, _____ VERSION OF THIS RELEASE ARE NOT MATERIAL AND
WILL NOT RESTART THE REQUIRED 21-DAY PERIOD; f. THE CHANGES TO THE AGREEMENT
SINCE _______________ ___, _____ EITHER ARE NOT MATERIAL OR WERE MADE AT MY
REQUEST. g. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED; h. I HAVE SIGNED THIS
MUTUAL GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY
COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND i. I AGREE THAT THE
PROVISIONS OF THIS MUTUAL GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR
MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME. DATE: ___________ __, ______ Robert
D’Loren Acknowledged and agreed as of the date first written above: XCEL BRANDS,
INC. By: Name: James Haran Title: CFO 24 135944.00100/114933105v.7



--------------------------------------------------------------------------------



 